






Exhibit 10.17


CHANGE OF CONTROL AGREEMENT


THIS AGREEMENT (“Agreement”), by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Company”) and ___________________ (the “Employee”) is entered
into as of the ___ day of __________, 20__ (the “Effective Date”);


WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company;


WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with appropriate compensation and benefits arrangements upon a Change
of Control which are competitive with those of other corporations; and


WHEREAS, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.    Certain Definitions. (a) The “Change of Control Date” shall mean the first
date during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Employee’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by Employee
that such termination of employment (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or in anticipation of a Change of Control,
then for all purposes of this Agreement the “Change of Control Date” shall mean
the date immediately prior to the date of such termination of employment.


(b)    The “Change of Control Period” shall mean the period commencing on the
Effective Date and ending on the day after the date of Employee’s termination of
employment from the Company or, if earlier, the date which is two years after
the Change of Control Date.


(c)    “Cause” shall mean:


(1)    the willful and continued failure of the Employee to perform
substantially the Employee’s duties with the Company or one of its affiliates
after a written demand for substantial performance is delivered to the Employee
by the Executive Committee of the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Executive
Committee of the Board or Chief Executive Officer believes that the Employee has
not substantially performed the Employee’s duties, after which Employee shall
have a reasonable amount of time to remedy such failure to substantially perform
his or her duties; or


(2)    the willful engaging by the Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act, or failure to act, on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, or the Executive Committee of the Board, or upon the instructions of the
Chief Executive Officer, or an Executive Vice President (or higher ranking
officer), of the Company, or based upon the advice of counsel for the Company,
shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Company. The cessation
of employment of the Employee shall not be deemed to be for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire membership of the Executive



--------------------------------------------------------------------------------








Committee of the Board at a meeting of the Executive Committee of the Board
called and held for such purpose (after reasonable notice is provided to the
Employee and the Employee is given an opportunity, together with counsel, to be
heard before the Executive Committee of the Board), finding that, in the good
faith opinion of the Executive Committee of the Board, the Employee is guilty of
the conduct described in subparagraph (1) or (2) above, and specifying the
particulars thereof in detail.


(d)    “Good Reason” shall mean:


(1)    a material adverse reduction in the Employee’s position duties or
responsibilities excluding for this purpose: (i) a change in the position or
level of officer to whom the Employee reports, (ii) a change that is part of a
policy, program or arrangement applicable to peer executives (including peer
executives of any successor to the Company), or (iii) an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee;


(2)    the Company’s requiring the Employee to be based at any office or
location more than 35 miles from the location where Employee was employed on the
Change of Control Date or the date which is 120 days prior to the Change of
Control Date (if such earlier date is selected by Employee);


(3)    a material reduction in Employee’s annual base salary, target annual
bonus opportunity (including, without limitation, the use of bonus goals that
are not reasonable and consistent with the bonus goals established for the
preceding year), or participation in employee benefit plans, as such salary,
bonus and plans were in effect on either the Change of Control Date or the date
which is 120 days prior to the Change of Control Date (if such earlier date is
selected by Employee) unless such reduction is part of a policy, program or
arrangement applicable to peer executives (including peer executives to any
successor to Company) ; or


(4)    any failure by the Company to comply with and satisfy Section 7(c) of
this Agreement.


For purposes of this Section 1(d), any good faith determination of “Good Reason”
made by the Employee shall be conclusive.


(e)    “Disability” shall be defined the same as such term is defined in either,
at the selection of the Employee, (a) the group long-term disability insurance
plan sponsored or maintained by Company on the Change of Control Date in which
Employee participates or (b) any individual long-term disability insurance
arrangement in effect on the Change of Control Date, the premiums of which are
paid by Company for the benefit of Employee.
 
2.    Change of Control. For the purposes of this Agreement, a “Change of
Control” shall mean:


(a)    the acquisition by any “person” (“Person”), as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company or a subsidiary or any Company employee
benefit plan (including its trustee), of “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the total number of shares of the Company’s
then outstanding securities;


(b)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds (2/3)
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds (2/3) of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets or stock of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the total number of
shares of the Company’s outstanding securities immediately prior to such
Business



--------------------------------------------------------------------------------








Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the total number of shares of the then outstanding
securities of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the total number of shares of the Company’s outstanding securities, (ii) no
Person (excluding any corporation resulting from such Business Combination, or
any employee benefit plan (including its trustee) of the Company or such
corporation resulting from such Business Combination, or an “Exempt Person” as
defined below) beneficially owns, directly or indirectly, 20% or more of,
respectively, the total number of shares of the then outstanding securities of
the corporation resulting from such Business Combination except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
two-thirds (2/3) of the members of the board of directors of the Corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination.


For purposes of this Section 2, a “Change of Control” shall not result from any
transaction precipitated by the Company’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Company is
insolvent, nor from any transaction initiated by the Company in regard to
converting from a publicly traded company to a privately held company.


3.    Obligations of Company Upon Termination. In the event Employee’s
employment by Company is terminated before the two-year anniversary date of the
Change of Control Date either (i) by the Company for any reason other than Cause
or Employee’s death or Disability, or (ii) by Employee for Good Reason, then


(a)    The Company shall pay to Employee in a lump sum in cash on the date which
is six months and one day after the date Employee has a separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code")) the aggregate of the following amounts:


(1)    three times the sum of: (a) Employee’s annual base salary as in effect
immediately prior to Employee’s termination; plus (b) the product of (i)
Employee’s annual base salary as in effect immediately prior to Employee’s
termination of employment multiplied by (ii) a percentage equal to the average
percentage of Employee’s annual bonus earned with respect to the three calendar
years ended prior to Employee’s termination, measured as a percentage of
Employee’s annual base salary for the year the bonus was earned; and


(2)    the product of (a) a fraction, the numerator of which is the greater of
(i) six, or (ii) number of full months Employee worked in the calendar year of
Employee’s termination (e.g., an October 1 termination date results in a
numerator of 9) and the denominator of which is 12; multiplied by (b) the target
annual bonus for which Employee was eligible immediately prior to Employee’s
termination.


For purposes of this Agreement, “annual base salary” means Employee’s annual
rate of pay excluding all other elements of compensation such as, without
limitation, bonuses, perquisites, restricted stock awards, stock options, and
retirement and welfare benefits.


(b)    For three years after Employee’s termination of employment, Employee
shall continue to be eligible to receive medical and welfare benefits
(including, without limitation, medical, prescription, dental, disability (both
individual and group arrangements), life (both individual and group
arrangements), and accidental death and dismemberment plans and programs) for
Employee and Employee’s dependents at the level of coverage elected by Employee
during the open enrollment period immediately preceding Employee’s termination
of employment date under benefit plans that are generally equivalent to those
provided generally at any time after the Effective Date to other peer employees
of the Company and its affiliated companies (excluding individual disability and
individual life insurance arrangements, which must continue to be provided
regardless of whether provided to peer employees) and the Company shall
reimburse Employee for Employee's costs or expenses for such benefits; provided,
however, that if Employee becomes reemployed with another employer (specifically
excluding self-employment) and is eligible to receive medical or other welfare
benefits under another employer provided plan, Company shall terminate all
medical and other welfare benefits being provided hereunder; and provided
further, however, that, if Employee is not eligible to participate under the
terms of such medical and welfare benefit plans (including COBRA continuation
coverage for which Executive is eligible), Company shall pay Employee in cash on
the date which is six months and one day after the date Employee has a
separation from service (within the meaning of Section 409A of the Code) a lump
sum amount equal to the lesser



--------------------------------------------------------------------------------








of (1) two times the average monthly cost per employee to the Company to provide
the benefits described in this Section 3(b) to its employees or (2) 25% of the
lump sum amount payable to Employee pursuant to Section 3(a) of this Agreement.


(c)    The Company shall not be obligated under this Agreement to provide
outplacement assistance or any other benefits and perquisites not covered above,
such as a Company-provided automobile, country club and dining club dues, health
club dues, retirement benefits, etc.


4.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Employee may qualify, nor, subject to Section 8(f), shall
anything herein limit or otherwise affect such rights as the Employee may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Employee is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the date of termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.


5.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement and, except as otherwise
provided in this Agreement, such amounts shall not be reduced whether or not the
Employee obtains other employment. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses which the Employee may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Employee about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.


6.    Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Employee or representatives of the Employee in violation of this Agreement).
After termination of the Employee’s employment with the Company, the Employee
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.


7.    Successors.    (a)    This Agreement is personal to the Employee and
without the prior written consent of the Company shall not be assignable by the
Employee otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


8.    Miscellaneous. (a)    This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives;
provided, however, that the Company may amend, modify or terminate this
Agreement without



--------------------------------------------------------------------------------








Employee's consent by providing Employee with 12 months prior written notice of
such amendment, modification, or termination.


(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid


If to the Employee:


To the Employee’s most recent home address as filed with the Company


If to the Company:


Synovus Financial Corp.
P. O. Box 120
Columbus, GA 31902
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


(d)     The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)    The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder, including, without limitation, the
right of the Employee to terminate employment for Good Reason pursuant to
Section 3 of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(f)    The Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Employee and the Company,
the employment of the Employee by the Company is “at will” and, subject to
Section 1(a) hereof, prior to the Change of Control Date, the Employee’s
employment may be terminated by either the Employee or the Company at any time
prior to the Change of Control Date, in which case the Employee and Company
shall have no further rights under this Agreement. In addition, in the event
Employee’s employment is terminated as a result of Employee’s death or
Disability, Employee shall have no further rights under this Agreement. From and
after the Effective Date this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.


(g)     This Agreement cancels and supercedes any and all previous change of
control agreements between Employee and Company (including without limitation
all Company affiliates and subsidiaries).


(h)    This Agreement is executed in two counterparts, each of which shall be
deemed an original and together shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


(i)    To the extent this Agreement is subject to Section 409A of the Code,
Employee and the Company intend for all payments under this Agreement to comply
with such section, and this Agreement shall, to the extent practical, be
operated and administered to effect such intent. To the extent necessary to
avoid adverse tax consequences under Section 409A of the Code, the timing of any
payment under this Agreement shall be delayed six months and one day in a manner
consistent with Section 409A(a)(2)(8)(i) of the Code.


IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all being done
in duplicate originals, with one original being delivered to each party hereto,
all as of the day and year first above written.





--------------------------------------------------------------------------------












_________________________________
[NAME]




SYNOVUS FINANCIAL CORP.




By:    _________________________________


Title:    _________________________________

